Name: 98/465/EC: Council Decision of 13 July 1998 appointing Danish members and alternate members of the Committee of the Regions
 Type: Decision
 Subject Matter: parliament;  personnel management and staff remuneration;  EU institutions and European civil service;  Europe
 Date Published: 1998-07-22

 Avis juridique important|31998D046598/465/EC: Council Decision of 13 July 1998 appointing Danish members and alternate members of the Committee of the Regions Official Journal L 205 , 22/07/1998 P. 0067 - 0067COUNCIL DECISION of 13 July 1998 appointing Danish members and alternate members of the Committee of the Regions (98/465/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 198a thereof,Having regard to the Council Decision 98/110/EC of 26 January 1998 (1) appointing the members and alternate members of the Committee of the Regions,Whereas seats as members and alternate members of the Committee have become vacant following the resignation of Mr Bent Hansen, Mr Evan Jensen, Ms Helene Lund, Mr SÃ ¸ren Madsen and Mr Henning Tellerup, members, and Mr Anker Boye, Mr Poul Erling Christensen, Mr Ernst Ellgaard, Mr Kjeld Rasmussen, Ms Vibeke Storm Rasmussen, alternate members, notified to the Council on 22, 23 and 26 June 1998;Having regard to the proposal from the Danish Government,HAS DECIDED AS FOLLOWS:Sole Article The following:(a) Mr Lars Abel, Mr Anker Boye, Mr Johannes Flensted-Jensen, Mr Ejgil W. Rasmussen and Ms Vibeke Storm Rasmussen are hereby appointed full members of the Committee of the Regionsto replace Mr SÃ ¸ren Madsen, Ms Helene Lund, Mr Bent Hansen, Mr Evan Jensen and Mr Henning Tellerup respectively;(b) Mr SÃ ¸ren Eriksen, Mr Kurt Hockerup, Mr Tove Larsen, Ms Helene Lund and Mr Christian Overdal Aagaard are hereby appointed alternate members of the Committee of the Regionsto replace Mr Poul Erling Christensen, Mr Ernst Ellgaard, Mr Kjeld Rasmussen, Mr Anker Boye and Ms Vibeke Storm Rasmussen respectively,for the remainder of the latters' term of office, i.e. until 25 January 2002.Done at Brussels, 13 July 1998.For the CouncilThe PresidentW. SCHÃ SSEL(1) OJ L 28, 4. 2. 1998, p. 19.